Citation Nr: 0505346	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a service-
connected bilateral flat feet with status post left foot 
third metatarsal osteotomomy, arthroplasty to the second, 
third and fourth digits, and flexor release, fifth digit 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO).   

Procedural History

The veteran served on active duty from August 1974 until 
August 1978.  

In February 1986 service connection for a bilateral flat feet 
was granted and a 
10 percent disability rating was assigned.  In June 1997 the 
veteran filed a claim of entitlement to an increased rating.  
In an October 1999 decision, the RO redesignated the 
veteran's service-connected disability as bilateral flat feet 
with status post left foot third metatarsal osteotomomy, 
arthroplasty to the second, third and fourth digits, flexor 
release, fifth digit (hereinafter bilateral foot condition) 
and assigned a 30 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278-5276.  Thereafter, the veteran 
terminated his appeal, indicating his satisfaction with the 
30 percent evaluation.  

In January 2003, the RO received the veteran's claim of 
entitlement to an increased evaluation of his bilateral foot 
condition.  The March 2003 rating decision denied the 
veteran's claim.  The veteran disagreed with the March 2003 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2003.




FINDING OF FACT

The veteran's service-connected bilateral foot condition 
manifests primarily as recurring painful callosities.  The 
disability requires the use of orthopedic insoles.  Further, 
there are subjective complaints of pain and swelling on use 
as well as objective evidence of overlapping toes and hammer 
toes on the left foot, with evidence of past surgical 
procedures.  


CONCLUSION OF LAW

The criteria for an disability evaluation of 50 percent are 
approximated.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 
5278 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for service-
connected bilateral foot disability, which is  currently 
evaluated at 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278-5276 (2004).  Essentially, he contends 
that the symptomatology associated with his service-connected 
bilateral foot disability constitutes a greater degree of 
impairment than the currently assigned disability rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the July 
2003 SOC and October 2003 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in 
February 2003 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to substantiate a claim for an increased 
rating of the veteran's service connected bilateral foot 
disability.  

Crucially, the February 2003 letter specifically notified the 
veteran that he "must submit evidence showing that [the] 
service-connected flat feet disability has increased in 
severity" beyond the evaluation currently assigned for his 
claim to be successful.  The letter along with the March 2003 
rating decision not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 VCAA letter, the veteran was informed that VA 
"would make reasonable efforts to ...get the evidence 
necessary to support your claim"  VA advised that it would 
request "such things as medical records, employment records 
or records from other Federal agencies" which the veteran 
described as being relevant to the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2003 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he was being scheduled for 
a VA examination and was responsible for reporting to that 
examination.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2003 letter included notice 
that the veteran should inform VA any additional information 
or evidence that would support his claim and was specifically 
directed to send to VA any evidence from sources including 
medical or lay evidence which he had that would support his 
claim.  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The February 2003 letter expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The 
Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in March 2003, prior to the 
expiration of the one-year period following the February 2003 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has now expired.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  The veteran was accorded a 
VA Compensation and Pension (C&P) examination in connection 
with his claim in March 2003.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and in 
September 2003 the veteran provided sworn testimony at an RO 
hearing.  See 38 C.F.R. § 3.103 (2004).  The transcript of 
that hearing has been associated with the veteran's claims 
folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Specific schedular criteria will be discussed in the analysis 
below.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected bilateral foot disability, 
which is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5278-5276 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral foot disability is currently 
evaluated under Diagnostic Code 5278-5276 [claw foot /flat 
feet].  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  See 
38 C.F.R. § 4.27 (2004).

In this case, the veteran's bilateral foot disorder was 
previously rated under Diagnostic Code 5276 alone [flat feet, 
acquired].  However, in 1989, the veteran's existing 
condition which manifests primarily as bilateral foot pain 
with recurring callosities, worsened and he developed 
hammertoes and underwent hammertoe repair surgery in his left 
foot.  Diagnostic Code 5276 no longer sufficiently described 
the veteran's foot condition, due to changes in the condition 
of the toes of the veteran's left foot.  Therefore, the 
hyphenated diagnostic code was assigned.  

After having carefully reviewed the medical evidence, the 
Board is of the opinion that the veteran's bilateral foot 
disability, which is currently characterized by painful 
callosities and deformity of the toes, requiring surgical 
correction in the past, is most appropriately rated with the 
application of Diagnostic Code 5278 alone.  The medical 
evidence of record, including the very thorough March 2003 VA 
examination, has identified little or no pathology associated 
with pes planus.
[The veteran's pes planus was described by the examining 
physician as "mild" on the left foot and "nonexistent" on 
the right foot.]

Diagnostic Code 5278 takes into account the veteran's 
overlapping toes and pain under his callosities at the 
metatarsal heads symptomatology.  Therefore, that code best 
encompasses all of the veteran's symptoms, in particular the 
veteran's major symptom, which is painful, recurring 
bilateral callosities, including pain at the metatarsal heads 
of the left foot.  

In summary, for the reasons stated above, the Board can 
identify a no more appropriate diagnostic code than the 
currently assigned Diagnostic Code 5278. 

Specific schedular criteria

Diagnostic Code 5278 [claw foot (pes cavus)] provides for the 
following levels of disability:  

Marked contraction of the plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity: 

50%   Bilateral
30%   Unilateral 

All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads:  

30% Bilateral
20% Unilateral

Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:

10%...Bilateral or unilateral

Slight:

0%   Bilateral or unilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2004).  

Schedular rating

The veteran is currently evaluated as 30 percent disabled 
under Diagnostic Code 5278.  The criteria for the assignment 
of the next higher disability rating under Diagnostic Code 
5278, 50 percent, include bilateral marked contraction of the 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity.  

The March 2003 VA examination indicated some tenderness at 
the veteran's metatarsal heads due to the veteran's 
callosities.  It further indicated that the veteran had 
overlapping toes of the left foot, specifically the second, 
third and fourth toes and ankylosis of the proximal 
interphalangeal joint of the second and third toe without 
movement.  

In testimony at the RO, the veteran reported ongoing pain and 
tenderness in his feet.  The veteran further testified that 
he has worn orthopedic insoles for 8 years. 
The Board notes that the veteran reports that he completes a 
mail delivery route six days a week, albeit with pain and in 
slower than average time.  

Having taken the medical evidence and the veteran's testimony 
into consideration, 
The Board believes that the disability picture here presented 
approximates that which would allow for the assignment of a 
50 percent rating.  The medical evidence of record indicates 
bilateral characteristic callosities and documents that 
veteran's reports of swelling on use and the veteran's 
subjective indications on examination of pain and tenderness 
in his feet.  Further, there is moderate hallux valgus 
(outward displacement) on the veteran's left foot indicating 
a certain amount of deformity.  The Board notes that the 
veteran's left foot experiences greater symptoms than his 
right but the medical evidence shows subjective indications 
of pain, subjective reports of some swelling and some 
callosities on the veteran's right foot.  

The Board believes that although the service-connected 
bilateral foot disability does not precisely match the 
criteria for the assignment of a 50 percent rating, it 
approaches that level of disability.  See 38 C.F.R. § 4.7 
(2004).  The veteran's long-standing history of callosities 
and deformity of the toes, which is well documented in the 
record,  must be taken into consideration.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

Accordingly, for the reasons and bases expressed above, the 
Board believes that a 50 percent rating may be assigned for 
the veteran's bilateral foot disability.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The veteran's representative has argued that the veteran is 
entitled to separate disability ratings under Diagnostic Code 
5276 and Diagnostic Code 5278 for his bilateral foot 
condition.  In this case, the medical evidence of record 
indicates that the veteran's flat feet and claw foot are 
symptoms of a single foot condition, primarily characterized 
by bilateral painful callosities leading to tenderness at the 
metatarsal heads at the location of certain of those 
callosities.  These symptoms are encompassed in the criteria 
found in Diagnostic Code 5278.  The medical evidence of 
record, in particular the report of the March 2003 VA 
examination and the VA outpatient treatment records, make it 
clear that the veteran's pes planus is essentially 
asymptomatic.  

Accordingly, based on the schedular criteria, the Board finds 
that in the absence of separate symptoms, separate disability 
ratings are not warranted.

De Luca considerations

The Board has given thought to whether additional disability 
may be assigned under 38 C.F.R. §§ 4.40 and 4.45. 

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is now receiving the maximum 
evaluation under Diagnostic Code 5278. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

Additional comment

The Board notes in passing that the veteran has presented 
argument and evidence in the form of sworn testimony and 
employment attendance records which appears to be designed to 
support the premise that his service-connected foot 
disability results in marked interference with employment as 
to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2004) 
[extraschedular rating criteria].  However, this matter has 
not been adjudicated by the RO.  Accordingly, in the absence 
of the matter being adjudicated by the RO, the Board cannot 
address the veteran's entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the event the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this with the RO.


ORDER

Entitlement to an in increased disability evaluation, 50 
percent, for the service-connected bilateral foot condition 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


